Citation Nr: 0024272	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Service connection for lymphedema of the right foot and leg 
with right-sided numbness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1988 to April 
1997 as well as another period of active duty involving 
approximately four and one half months.

This appeal arises from a May 1997 rating decision of the 
Waco, Texas, Regional Office (RO) that denied service 
connection for lymphedema of the right foot and leg with 
right-sided numbness. (The veteran's case was subsequently 
transferred to the Washington, D.C., RO, and it is now within 
the jurisdiction of the St. Petersburg, Florida, RO.)


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran experienced right foot swelling in April 
1995, which was treated with a type of medical stocking but 
which examiners were unable to diagnose or explain.

3.  Subsequently while in service, the veteran continued to 
receive treatment for right foot edema, whose etiology 
remained unknown.

4.  Following the veteran's separation from active service, 
she continued to complain of right foot and ankle swelling.

5.  A Department of Veterans Affairs (VA) examination in 
December 1998 included a diagnosis of a history of swelling 
of both legs without objective findings at that particular 
time and without evidence of reflex sympathetic dystrophy.  



CONCLUSION OF LAW

A right foot disability involving swelling of the ankle and 
foot was incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1310, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a) (West 1991), VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999) 
(per curiam).  The threshold question is whether a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  If a claimant meets this threshold requirement, 
VA's duty to assist in developing the facts pertinent to the 
claim under 38 U.S.C.A. § 5107(a) is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75-76; King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Court has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (emphasis added); see also Espiritu  v. Derwinski, 2 
Vet. App. 492, 494 (1992).  If the claimant has not presented 
a well-grounded claim, then the appeal fails as to that 
claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) to assist the claimant any further in the 
development of that claim.  Epps, 126 F.3d at ; Murphy, 
1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. App. 477 
(July 14, 1999) (VA cannot assist a claimant in developing a 
claim which is not well grounded).  

The veteran's service connection claim is governed by certain 
laws and regulations.  Under principles of direct service 
connection, compensation is payable to a veteran "[f]or 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. . . ."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see 38 C.F.R. 
§§ 3.303, 3.304 (1999). 

The Board has reviewed the veteran's service medical records.  
The records reflect that she broke her right ankle while 
undergoing basic training in 1986.  In October 1986, when 
examined for painful feet and ankles, she was assessed as 
having pes planus.  On examination in August 1987, she was 
noted as having non-symptomatic pes planus.  She was also 
noted as having aches in her right ankle when the weather got 
cold, subsequent to the right ankle injury.  

Her pes planus was asymptomatic again in October 1992 
according to a medical examination report.  On the medical 
history report, it was noted that she had had a closed 
reduction of the right ankle fracture without any sequelae.  

In May 1995 progress notes, the veteran reportedly first 
noticed swelling of her right lower extremity, involving her 
foot, her ankle, and even up her leg at times, beginning in 
April 1995.  The examiner noted a moderate amount of edema 
throughout the entire forefoot on the dorsal aspect and 
circumference of the anterior medial and lateral aspect of 
her ankle, and even in the posterior aspect of her right and 
left ankles.  The pain proceeded in this fashion upon 
palpation to where the edema was present.  There appeared to 
be no redness or increase in temperature.  The pitting edema 
was 4+.  She had no problems with pain in her toes, and 
dorsiflexion, plantar flexion, eversion, and inversion of her 
musculature appeared to be 5/5 without any pain.  There were 
no problems involving vibratory sharpness or dullness, 
proprioception, all of which were within normal limits.  X-
ray examination revealed no abnormalities.  However, on the 
MO (medial oblique) view, there appeared to be a problem with 
the lateral cuneiform, involving an oval type of decrease in 
density centered in the middle aspect of the bone.  The 
examiner felt that the condition might have been possibly 
some type of tumor development of the lateral cuneiform.  
Additional tests were needed to determine if that was the 
case.

In May 1995, the veteran was seen for right ankle and foot 
pain, swelling, numbness, and tingling.  On examination, 
there was edema, but no ecchymosis or erythema, and there was 
normal weight bearing and normal gait with full range of 
motion.  The assessment was grade I right ankle sprain.  A 
later assessment was possible bone tumor.  Additional tests 
were ordered.  The radiologic finding was pes planus, but she 
was otherwise within normal limits.  The veteran's May 1995 
CT scan was normal in the coronal and axial planes.  On a 
limited bone scan, there was mild increased activity in the 
left mid foot in the region of the scaphoid.  However, the 
study was otherwise unremarkable.  The mild increased 
activity may have been due to trauma, stress, or other 
degenerative change, but again, this finding was on the left 
foot, not the right foot.  

In June 1995, the veteran was seen for painful and swollen 
right leg and foot.  The assessment was pitting edema of the 
right leg, foot, and ankle with pain in the mid-foot area and 
medial and lateral malleolus.  Another assessment that month 
was possible reflex sympathy dystrophy; peroneal tendinitis, 
and lymphedema.  Her gait at that time had decreased step 
length on the right, and it was antalgic.  Another 
consultation report from June 1995 gave an impression of 
right foot/ankle pain and swelling suggestive of reflex 
sympathy dystrophy, but the absence of vasomotor changes, 
skin sensitivity and dystrophic changes, bone scan changes, 
or a preceding injury made the diagnosis less sound.  The 
examiner doubted, but could not rule out, vascular lymphatic 
obstruction.  At that time, the veteran reported experiencing 
the pain and swelling only at her right foot and ankle, with 
constant pain to palpation, decreased swelling in the early 
morning and increased swelling by late day.  The veteran also 
indicated that the swelling never completely resolved.  She 
had no skin sensitivity or color changes.  On examination, 
her joints were within normal limits for the right ankle, 
with full range of motion, including the subtalar 
measurements, but with diffuse tenderness to palpation from 
the ankle to the metatarsophalangeal region, with no skin 
hypersensitivity, erythema, or warmth.  There were no loss of 
hair, cyanosis, and nail changes.  There was 1+ diffuse edema 
and bilateral pes planus.  A late June 1995 consultation 
report provided an assessment of probable tarsal tunnel 
syndrome.  However, subsequently, there were no clinical 
findings of tarsal tunnel syndrome.  Indeed, nerve conduction 
studies and nerve conduction velocity testing of the lateral 
and dorsal nerves of the right foot were within normal 
limits.  The etiology of the right foot swelling remained 
undetermined, but there was still a need to rule out 
lymphatic drainage impairment.  

The veteran underwent a lymphoscintigraphy examination in 
September 1995 because of isolated right ankle swelling.  She 
had a family history of swelling of the lower extremities.  
There was minimal decreased lymphatic flow and visualization 
of calf lymphatics involving the left calf when compared to 
the right.  The examiner stated that this finding may 
represent very early lymphatic disease involving the left 
side, but it did not appear visually significant on this 
particular study.  

According to an October 1995 letter, the veteran had 
unilateral idiopathic lymphedema, but it was noted that the 
results of a lymphoscintigraphy examination were normal.  
Indeed, the lymphoscintigraphy results were "OK" on the 
right side, but slower on the left side.

In February 1996, on a major problem list, she had distal 
extremity swelling.  

In February 1996, the same service physician who had examined 
the veteran in May 1995, reexamined her for her continued 
right foot problems.  Essentially, she presented with the 
same right foot problem as before.  She had had every test 
done, including a lymphadenopathy test which had revealed 
that her left foot was even worse than her right foot, yet 
she was having problems with her right foot.  Bone scans and 
CAT scans had revealed nothing.  On palpation, she had pain 
on both feet that was unexplained.  She had pain to the 
navicular bone on each foot, but when she stood on her tip 
toes, she had no problems.  She had a pes planus foot type, 
and she could have been having some posterior tendinitis 
which could explain the problem she was having with the other 
side of her foot and her entire foot.  The examiner could not 
explain the etiology of the swelling.  He speculated that it 
could have been related to her lower back or possibly some 
other systemic problem with which he was unfamiliar.  

On a June 1996 consultation, on evaluation for probably 
lymphatic insufficiency of the lower extremity, she was 
assessed as having lymphatic insufficiency.  

On a right lower extremity duplex venous sonogram in December 
1996, there was normal venous flow; the impression was no 
sonographic evidence of right lower extremity deep vein 
thrombosis.  In January 1997, she underwent an ultrasound of 
the right thigh in order to rule out venous insufficiency in 
connection with chronic lymphedema.  There was no evidence of 
deep venous thrombosis of the right thigh.  An assessment in 
late January 1997 was of chronic right ankle edema of unknown 
etiology.  

On follow-up examination at an in-service peripheral vascular 
clinic, there was a diagnosis of right lower extremity edema, 
etiology undetermined, but with no evidence of venous or 
lymph insufficiency.  

On a February 1997 report of medical examination, it was 
noted that she had positive edema of the right foot to the 
mid calf since March 1995.  She also reported on the 
accompanying medical history report that she had been having 
foot trouble or had foot trouble at that time.  

In September 1997, the veteran was found to have 2+ edema, 
and the assessment was chronic swelling of the right leg, 
with a remote fracture.

At an October 1997 hearing before the RO, the veteran 
testified that she first noticed right foot swelling in April 
1995 and that two months later she started experiencing 
numbness and tingling after long periods of standing or after 
activity.  She reported that she now had to wear two sets of 
support hose and that the swelling of her right foot never 
would go down all the way.  Since the condition first 
developed, she had been able to wear only soft shoes.  

In July 1998, while seeking treatment for swelling of the 
lower extremities, the veteran was diagnosed with dependent 
pedal edema.  

In late 1998, the veteran was examined by a dermatologist 
while she was living overseas.  She complained of a dumb 
sensation in her right foot on prolonged sitting and a 
swelling of that foot while shopping, accompanied by 
dizziness.  On physical examination, the distal half of the 
right lower leg showed some ill-defined induration on the 
lateral aspect, without erythema, sweating, or other skin 
change.  There was no visible varicosis or any edema of the 
toes.  As far as the dermatologist could tell, there was no 
foot abnormality such as pedes plano valgi.  On Doppler 
examination, there was no reflux over the vena tibialis 
posterior, vena poplitea, or the long or short saphenous 
veins.  The dermatologist could make no classifying 
diagnosis.  Possibly some local lymph edema occurred.  In the 
case of sympathetic reflex dystrophy, the skin showed 
abnormal temperature and perspiration regulation and showed 
redness often.  The record also includes several treatment 
records from 1998; although translations have been obtained, 
the records were illegible, but they did refer to swelling of 
the feet.  

The veteran underwent a VA lymphatic disorders examination in 
December 1998.  She reported having swelling of her feet and 
legs that worsened on prolonged walking or standing.  Because 
of the swelling, she experienced a marked weakness in her 
legs, and she would feel numbness in the right lower 
extremity and tingling in the left lower extremity on 
prolonged driving or running.  She denied having any 
temperature changes of her leg or discoloration, but she 
indicated that sometimes she had hyperpigmentation of the 
dorsal surface of both feet.  She reported that she had 
fractured her right ankle in 1986, and she had sprained her 
ankle years before but without particular sequelae.  In cold 
weather. She had a throbbing or aching sensation in her foot 
or knees, but otherwise, she had no pain in her lower 
extremities.  The examining VA physician summarized the 
veteran's prior diagnostic evaluations.  Ultrasound testing 
of the right thigh in February 1997 revealed no venous 
thrombosis, and a May 1995 CT scan had been normal.  However, 
the May 1995 partial bone scan had revealed a slight increase 
in activity in the left mid-foot region and in the region of 
the scaphoid.  December 1996 lower extremity duplex sonograms 
had been negative for arterial or venous thrombosis.  
Lymphoscintigraphy of the lower extremities in September 1995 
had revealed very minimal decreased lymphatic flow and 
visualization of the calf lymphatics involving the left calf 
as compared to the right, but this was not considered 
significant. 

On physical examination in December 1998, the veteran had a 
normal gait and did not limp or show any weakness in walking.  
The examining VA physician opined that physical examination 
of the lower extremities revealed no specific swelling.  Her 
lower extremities appeared to be normal in size bilaterally.  
Dorsalis pedis, posterior tibial, popliteal, and femoral 
pulses appeared normal.  There was no ulceration of the skin 
of the extremities.  She had normal deep tendon reflexes in 
the lower extremity, and pinprick, vibration, position sense, 
and light touch were all normal in both legs.  She had no 
specific weakness in her right ankle, and when she tried to 
press down (as if pressing on a pedal), she had no weakness 
on trying to flex or extend her legs against pressure.  The 
examining VA physician concluded with a diagnosis of history 
of swelling of both legs without objective findings at this 
particular time.  In a subsequent notation to the examination 
report, the examining VA physician also indicated that there 
was no evidence of reflex sympathetic dystrophy.  

The claims folder also includes treatment records relating to 
the veteran's right foot condition after the December 1998 VA 
examination.  In April 1999, she was seen at a naval hospital 
for complaints of pain and swelling.  She indicated that she 
was no longer wearing the dressing on her foot because of 
itching, increased sweating, and discomfort.  Her pain 
involved the dorsal and lateral aspect of the right foot, 
greater than the left foot and aggravated by poorly fitting 
shoes.  On physical examination, there was 1+ edema of the 
dorsal aspect, but there was no appreciable swelling.  Pulses 
were 3+ bilaterally.  She had good range of motion, and there 
was tenderness to palpation on the lateral aspect of the 
right foot.  The impression was bilateral foot pain whose 
etiology was unclear but which may have been secondary to 
footwear.  

In May 1999, she complained of a history of swelling of the 
right ankle.  There was no edema, but poor arches.  The right 
foot was one centimeter longer and two centimeters wider than 
the left foot.  On X-ray examination, she had pes planus.  A 
June 1999 radiographic examination revealed pes planus 
bilaterally with meniscal calcaneal spur on the right.  Her 
right foot was size 10, but her left foot was size 9.5; the 
right foot was two centimeters wider than the left.  The 
diagnosis was bilateral pes planus and meniscal calcaneal 
spur on the right. 

In July 1999, the lower extremity was intact and symmetrical 
bilaterally on neurological, sharp, dull, fine touch, 
proprioception, and two-point discrimination testing.  On 
vascular examination, pedal pulses were good bilaterally.  On 
dermatological examination, there was some mild edema to the 
dorsal aspect of the right foot, ankle and lower leg, 
compared to the contralateral side, but the edema was 
minimal.  No erythema or ecchymosis was present, and the 
examining physician noted no skin breakdown.  However, there 
was limited range of motion secondary to the dorsolateral 
right foot discomfort; otherwise, range of motion of the 
muscles bilaterally in the feet and ankles was less on the 
right than on the left.  On biomechanical examination, there 
was mild pronation on stance position and during gait.  May 
1999 radiographic examination had been unremarkable for any 
fracture.  The assessment was clinical stress fracture versus 
metatarsalgia secondary to pronation versus diabetic 
arthropathy or early charcot changes with underlying diabetes 
possibly.  The examining physician immobilized the veteran's 
foot in a fracture boot and advised her to minimize 
ambulation and all activities until her symptoms improved.  
The examining physician advised her to speak with her primary 
care physician about the possibility that diabetes or other 
internal manifestations were exacerbating the problem or 
other underlying disease process. 

On follow-up examination in September 1999, she reported 
still hurting mostly in arches and legs of both feet.  There 
was edema on both feet, ankles, and legs.  Radiographically, 
there were no significant abnormalities bilaterally.  The 
arches were also tender bilaterally, and she had full range 
of motion bilaterally.  The assessment was fascitis and 
metatarsalgia secondary to pronation. 

The veteran's in-service and post-service medical records 
generally reflect the existence of some type of right ankle 
and right foot edema.  The diagnoses have varied over the 
last several years.  Indeed, on the December 1998 VA 
examination, the examining VA physician did not even detect 
any edema.  However, after that examination, the veteran 
continued to report swelling and subsequent findings do 
confirm that the veteran presented edema even to a minimal 
degree in 1999.  Thus, the evidence is conclusive as to the 
development of right foot and right ankle edema (or swelling) 
whose etiology and diagnosis remain unresolved.  
Nevertheless, the veteran has noted some impairment due to 
the right foot and right ankle edema. Indeed, the numerous 
possible diagnoses that have been posited at various times 
both during and after the veteran's active service suggest 
that the veteran has a diagnosable disability whose diagnosis 
is merely very difficult and elusive.  The difficulty 
encountered by VA, service, and private medical professionals 
in diagnosing the veteran's right foot and right ankle 
condition does not mean that the veteran's condition cannot 
be diagnosed or that the condition cannot result in 
functional impairment for rating purposes.  A well grounded 
claim requires evidence of a medical diagnosis of a current 
disability.  In this case, while the veteran's right foot and 
right ankle disability has not been given a specific 
diagnosis, various medical professionals have diagnosed her 
as having some type of right foot and right ankle problem 
involving edema and pain.

Accordingly, the Board finds that the veteran incurred a 
disability of her right foot and ankle that involves swelling 
(or edema).


ORDER

The claim for service connection for a disability of the 
right foot and right ankle involving edema is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

